Citation Nr: 0024360	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-12 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran perfected his appeal of the September 
1994 rating decision in a timely manner. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO notified the veteran and his representative of its 
September 1994 rating decision by letter dated September 29, 
1994.  The RO received a notice of disagreement from the 
veteran's representative in November 1994.  

3.  On November 22, 1995, the RO mailed a statement of the 
case to the veteran and his representative at the veteran's 
last known address of record.  

4.  On December 12, 1995, the RO received a statement from 
the veteran in which he requested a personal hearing for 
issues considered in the September 1994 rating decision.  The 
statement also referred to unique information included in the 
letter that accompanied the statement of the case.  

5.  The RO received the veteran's substantive appeal on May 
6, 1996.   


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of the September 
1994 rating decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.30(a), 20.200, 20.202, 20.301, 20.302(b), 
20.303 (1999).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The RO notified the veteran of its September 1994 rating 
decision in a September 29, 1994 letter addressed to a post 
office box in Saratoga Springs, N.Y.  This address was the 
address provided by the veteran's representative on the last 
communication received prior to the issuance of the rating 
decision.  

In November 1994, the RO received a notice of disagreement 
from the veteran's representative.  This correspondence 
listed the veteran's address as a street address in Ballston 
Spa, N.Y.  

On November 22, 1995, the RO issued a statement of the case 
to the veteran and his representative.  The statement of the 
case was sent to the street address in Ballston Spa, N.Y.  
The accompanying letter informed the veteran that he had to 
file his appeal within 60 days from the date of the letter, 
or the remainder, if any, of the one-year period from the 
date of notification of the action appealed.  The top portion 
of the accompanying letter contained the specific identifier 
"306/209/JJ" for reference when replying to the letter.    

On December 12, 1995, the RO received from the veteran a 
request for a personal hearing for the issues disposed of in 
the September 1994 rating decision.  The veteran listed his 
address as the street address in Ballston Spa, N.Y.  In 
addition, the veteran included the "reply to" information, 
"306/209/JJ" at the top of his statement.   

On May 6, 1996, the RO received a VA Form 9 from the veteran.  
He listed his address as the street address in Ballston Spa, 
N.Y.     

Analysis

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  

After receipt of a notice of disagreement, the RO will send 
the claimant a statement of the case to his latest address of 
record, with a separate copy provided for his representative, 
if any.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.30(a).

A substantive appeal is timely if it is received within 1 
year of the date the claimant was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303. 

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) and (5); 38 C.F.R. § 
20.202.  

A substantive appeal may be filed by a claimant personally, 
or by his representative if a proper power of attorney is on 
record or accompanies the substantive appeal.  38 C.F.R. § 
20.301(a).    

In this case, the RO advised of the veteran of the September 
1994 rating decision by letter dated September 29, 1994.  It 
mailed the statement of the case on November 22, 1995.  
Therefore, because the statement of the case was mailed after 
the one-year appeal period expired, the veteran had until 
January 21, 1996 to perfect his appeal.  The RO received the 
appeal on May 6, 1996, clearly outside the allowed 60-day 
period.  

The only correspondence received during the 60-day period was 
the December 12, 1995 request for a personal hearing.  This 
communication is important in two respects.  First, the 
letter on its face is only a hearing request.  It did not 
include specific allegations of factual or legal errors.  
Therefore, the Board finds that it does not constitute a 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) and (5); 
38 C.F.R. § 20.202.  Second, in the statement, the veteran 
included the identifying information from the November 1995 
statement of the case.  A review of the RO's previous 
correspondence revealed that this specific identifier had not 
been used before the RO issued the November 1995 statement of 
the case.  Accordingly, the contents of the December 12, 1995 
communication confirm that the veteran received the statement 
of the case and was advised of the time limits for perfecting 
his appeal.   

The Board has considered the veteran's arguments as to the 
untimely receipt of the statement of the case leading to a 
delay in the submission of the substantive appeal, to include 
mailing of the statement of the case to the incorrect 
representative's office and the veteran's incarceration 
during the time period at issue.  However, as discussed 
above, it is clear to the undersigned that the veteran in 
fact received the November 1995 statement of the case.  
Therefore, the Board finds that the veteran did not timely 
perfect an appeal of the September 1994 rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.30(a), 20.200, 20.202, 
20.301, 20.302(b), 20.303.  Accordingly, the appeal is 
denied.     



ORDER

The appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



